IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAVID YARBOROUGH,                     §
                                      §     No. 15, 2016
      Defendant-Below,                §
      Appellant,                      §     Court Below: Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. Nos. 1402013417,
STATE OF DELAWARE,                    §              1202006406, and
                                      §              1201018253
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: September 14, 2016
                         Decided:   September 28, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                    ORDER

      This 28th day of September, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s letter order dated

October 9, 2015.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice